Deny Writ and Opinion Filed June 24, 2015




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00778-CV

                              IN RE CYNTHIA PARKER, Relator

                     Original Proceeding from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-15-02558-A

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Whitehill, and Schenck
                                    Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court stay her eviction

pending a hearing of her complaints against her landlord. Ordinarily, to obtain mandamus relief,

a relator must show both that the trial court has clearly abused its discretion and that relator has

no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). We conclude relator has failed to establish her right to mandamus relief. We

deny the petition.




150778F.P05
                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE